UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-1472

ELIE HALPERN ,                                              APPELLANT ,


               V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                              APPELLEE.


                      Before FARLEY, IVERS, and STEINBERG, Judges.

                                           ORDER


        On December 12, 2002, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit)
held that this Court erred when it determined that it lacked jurisdiction over the appellant's
application for attorney's fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C.
§ 2412(d), in Halpern v. Principi, 15 Vet.App. 416 (2002) (per curiam order). Halpern v. Principi,
313 F.3d 1364 (Fed. Cir. 2002). The Federal Circuit then reversed this decision, and remanded the
matter for further proceedings consistent with its opinion. Id.

        The Court notes that the appellant submitted his original EAJA application on October 12,
2000. The Secretary submitted a response to the appellant's application on January 9, 2001. The
appellant submitted a reply to the Secretary's response on January 17, 2001. During the more than
two years since the parties submitted their original EAJA pleadings, significant changes have
occurred in this Court's EAJA caselaw. See generally Sumner v. Principi, 15 Vet.App. 256 (2001)
(en banc); Flemming v. Principi, 16 Vet.App. 52 (2002); Sachs v. Principi, 15 Vet.App. 414 (2002).
In light of those changes the Court will seek supplemental memoranda from the parties addressing
any such changes in caselaw and their impact upon this case.

       Accordingly, it is

       ORDERED that, not later than 30 days from the date of this order, both parties file with the
Court supplemental memoranda addressing the changes in the Court's EAJA case law since the
submission of the original EAJA pleadings and the impact of those changes upon the outcome of this
case.



DATED: March 10, 2003                                PER CURIAM.